DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed February 9, 2022, has been entered.  Prior to the amendment, claims 10-18 were pending in the application.  In the amendment, claim 11 is canceled and new claims 19-25 are added (see the note regarding renumbering of applicant’s claims below under Claim Objections).  Accordingly, after entry of the amendment, claims 10 and 12-25 are pending; of these, claims 10 and 25 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In the present case, applicant has failed to consecutively number the newly-presented claims (the new claims are numbered 19-22 and 24-26, omitting the number 23).
Misnumbered claims 24-26 have been renumbered as claims 23-25, respectively.


Claim Rejections - 35 USC § 112
5.	The rejection of claim 16 under 35 U.S.C. 112(b) set forth in the previous Office action is withdrawn in view of applicant’s claim amendments (note, however, that a new rejection of claim 16 under 35 U.S.C. 112(b), is advanced below).

6.	Claims 16 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is dependent on canceled claim 11.  For purposes of further examining the claim in the present action, claim 16 will be considered as if it depends from independent claim 10.
The scope and language of claims 17 and 18 is unclear.  Claim 10, from which claims 17 and 18 depend, recites that the cutting edge includes first and second concave curvatures, an arrangement described in applicant’s written specification only with respect to the embodiment of Figs. 1-3.  Claim 17, however, recites a “tooth offset relative to the main blade along the longitudinal axis” while claim 18 recites “a recess offset relative to the main blade along the longitudinal axis”.  There is no disclosure of first and second concave curvatures, as recited in claim 10, in conjunction with an offset arrangement, as recited in claims 17 or 18.  Although the embodiment of Figs. 5-7 includes a tooth 25 that is offset relative to a main blade 23 and the embodiment of Figs. 8-10 includes a recess 33 that is offset from a main blade 31, there is no disclosure of first and second concave curvatures in conjunction with these embodiments.  Accordingly, the scope of claims 17 and 18 is unclear.
In lines 2-3 of claim 19, “the second concave surface” lacks proper antecedent basis in the claims.
In claim 20, the recitation “horizontal inclination” is indefinite; the claim language does not define or establish what direction, relative to the balance of the structure recited, is meant by “horizontal”.
In line 3 of claim 20, the recitation “to lengthwise edges” is indefinite because the claim language does not indicate what these are “edges” of.  Further, the claim language fails to establish what direction or orientation is meant by the term “lengthwise”.
In claim 22, the recitation “vertical inclination” is indefinite; the claim language does not define or establish what direction, relative to the balance of the structure recited, is meant by “vertical”.
In line 2 of claim 22, “the second concave surface” lacks proper antecedent basis in the claims.
In lines 1-2 of claim 23, the recitation “a curvature radius of the second concave curvature on the longitudinal axis is ...” is indefinite.  It is not clear what is meant by “on the longitudinal axis”.  It is not seen that either a “curvature radius” or “the second concave curvature” can be considered to be “on the longitudinal axis”.
In line 2 of claim 24, the recitation “over an entire width” is indefinite because the claim language does not indicate what this is an “entire width” of.
In line 1 of claim 25, it is not clear what is meant by the recitation “also”.

Claim Rejections - 35 USC § 102
7.	The rejection of claims 10, 13, 15, and 18 under 35 U.S.C. 102(a)(1) set forth in the previous Office action is withdrawn in view of applicant’s claim amendments.

8.	Claims 10, 12-16, 20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reischl U.S. Patent No. 3,191,909.
With respect to claim 10, Reischl discloses a flat chisel (see, e.g., Figs. 1-3) defining a longitudinal axis and a perpendicular transverse axis and including a shank 10 that is arranged along the longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (e.g., the surface at the end of the rearwardly  extending stem 30; see col. 2, lines 41-48) and a blade-shaped working section (head 11).  The blade-shaped working section includes a saddle-shaped cutting edge running along the transverse axis (e.g., the “sharp concavely curved cutting edge” within the notch 18; see col. 2, lines 26-28).  The cutting edge has a first concave curvature in a first plane formed between the longitudinal axis and the transverse axis (e.g., the curvature defining the notch 18, as best seen in Fig. 3) and a second concave curvature in a second plane perpendicular to the longitudinal axis and parallel to a normal axis perpendicular to the first plane.
With respect to claim 12, the Reischl first and second concave curvatures coincide along the transverse axis (see Figs. 1 and 3).
With respect to claim 13, the Reischl saddle-shaped cutting edge is arranged symmetrically relative to the longitudinal axis (see Figs. 1 and 3).
With respect to claim 14, the Reischl first curvature is bisected by the longitudinal axis and the second curvature is spaced from the longitudinal axis (i.e., at least portions of the second curvature are spaced from the longitudinal axis (see Fig. 4).
With respect to claim 15, the Reischl saddle-shaped cutting edge is arranged along the transverse axis so as to be offset relative to the longitudinal axis (see, e.g., Figs. 1 and 3, where it can be seen that portions of the cutting edge are located at different distances from the longitudinal axis and also at different longitudinal positions).
With respect to claim 16, the first curvature of Reischl is arranged along the transverse axis so as to be offset relative to the longitudinal axis (see, e.g., Figs. 1 and 3, where it can be seen that portions of the first curvature forming the cutting edge are located at different distances from the longitudinal axis and also at different longitudinal positions).
With respect to claim 20, an inclination of the Reischl cutting edge increases relative to the longitudinal axis continuously from the longitudinal axis to lengthwise edges of the cutting edge (see Fig. 3).
With respect to claim 24, the Reischl cutting edge is concavely curved over an entire width (e.g., over an entire width of the cutting edge).
With respect to claim 25, Reischl discloses a flat chisel (see, e.g., Figs. 1-3) defining a longitudinal axis and a perpendicular transverse axis and including a shank 10 that is arranged along the longitudinal axis.  The shank has a striking surface perpendicular to the longitudinal axis (e.g., the surface at the end of the rearwardly  extending stem 30; see col. 2, lines 41-48) and a blade-shaped working section (head 11).  The blade-shaped working section includes a saddle-shaped cutting edge running along the transverse axis (e.g., the “sharp concavely curved cutting edge” within the notch 18; see col. 2, lines 26-28).  Reischl further discloses placing the saddle-shaped cutting edge against a steel reinforcement (i.e., one of the spot welds 34; Fig. 2).  See col. 2, lines 49-66.

Claim Rejections - 35 USC § 103
9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Reischl as applied to claim 10 above, and further in view of Budde, German patent publication no. DE-10100405-A1.
	As discussed above, all of the limitations of claim 10 are disclosed by Reischl.  Reischl does not, however, specifically disclose struts, as recited in claim 19.
In the same field of endeavor, Budde discloses an ax 22 (Fig. 5) having a cutting edge 31.  Budde teaches the use of channels (depressions 33) extending between struts (i.e., the raised portions extending between the depressions 33 in Fig. 5).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Budde, to provide the Reischl chisel with struts on both lateral sides of the cutting edge, in order to add strength and rigidity to the working section of the chisel.

10.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reischl as applied to claims 10 and 20 above.
As discussed above, all of the limitations of claims 10 and 20 are disclosed by Reischl.  Reischl does not, however, specifically disclose the ranges recited in claims 21-23.  It is considered, however, that the necessary or desired cutting edge inclination (as recited in claims 21 and 22) and the necessary or desired radius of curvature (as recited in claim 23) are largely dependent on the overall size of the associated chisel working section and/or on its relative dimensions (e.g., width vs a perpendicular thickness of the working section).  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed dimensions through routine experimentation.  When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable dimensions for specific applications simply through routine experimentation.  See, e.g., MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the ranges recited.

Allowable Subject Matter
11.	Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant's arguments submitted with the response filed February 9, 2022, have been fully considered, as addressed below.
Applicant presents the following argument on page 6 of the response:
Reischl does not teach or show “the cutting edge having a first concave curvature in a first plane formed between the longitudinal axis and the transverse axis” as now claimed. As shown in Fig. 2 or 4 of Reischl for example the asserted curvature is offset from any such plane, as it is well above the longitudinal axis.

	In response, the recited term “longitudinal axis” is considered to be sufficiently broad to encompass a longitudinal axis of the head 11 of the Reischl chisel (i.e., an axis extending through the apex where the lines 16-16 converge, in Fig. 4).  With the longitudinal axis defined in this manner, the Reischl first concave curvature lies within “a plane formed between the longitudinal axis and the transverse axis” (i.e., within a plane that includes both axes).  It is noted that the claim language does not specify what part of the chisel has the longitudinal axis.  The claims further do not recite, for example, a “central” longitudinal axis; accordingly, affording applicant’s claim language its broadest reasonable interpretation, the recited axis could have almost any orientation.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
19 May 2022




/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672